Citation Nr: 1508544	
Decision Date: 02/26/15    Archive Date: 03/11/15

DOCKET NO.  10-09 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss

2. Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Costello, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1966 to January 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of the Veteran Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In a September 2012 decision, the Board remanded for further developments.  This matter was again remanded by the Board in August 2014 for additional development.  It has now returned to the Board for appellate review.  


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss is not related to active service.  

2. The Veteran's tinnitus is not related to active service.  


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2014).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1137, 5107(b) (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated in July 2008.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and identified VA treatment records have been obtained.  The Board also notes that, though the Veteran asserted he received treatment at the Southwest Hearing Company, private treatment records for the appeal period are not associated with the claims file.  The August 2014 Board remand directed the RO to provide the Veteran with a letter to notify him that Southwest Hearing Company informed VA that it has no treatment records pertaining to the Veteran.  The RO sent the Veteran notification in August 2014.  No further action is required.  38 C.F.R. § 3.159(c)(ii); see Jones v. Shinseki, 23 Vet. App. 382, 391 (2010) (stating also: "Notwithstanding the duty to assist, it remains the claimant's responsibility to submit evidence to support his claim."); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.").

Also, the Veteran was provided a VA examination of his claimed bilateral hearing loss and tinnitus in November 2012, with a January 2013 medical opinion and an August 2014 medical opinion.  This examination and its associated reports were adequate because, along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claim.  The examination reports were based on examination of the Veteran by the examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). 


II. Service Connection

The Veteran asserts he has bilateral hearing loss and tinnitus from being exposed to acoustic trauma while performing his duties in service.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection, generally, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet. App. 341, 346 (1999). 

In addition, certain chronic diseases, such as organic diseases of the nervous system to include sensorineural hearing loss and tinnitus, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  In this case, as will be explained below, as there is no evidence of hearing loss until May 2009 and the Board did not find credible evidence that tinnitus occurred during service or manifested to a compensable degree within one year of separation, this provision relating to presumptive service connection is not for application. 


However, presumptive service connection may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as organic diseases of the nervous system to include sensorineural hearing loss and tinnitus.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.



With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence. In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308 -09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).

In determining whether service connection is warranted for a disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant. 

The Veteran asserts his current hearing loss and tinnitus is the result of in-service noise exposure.  In his June 2008 claim, he asserts he was a cook in a combat aviation unit in Vietnam and the cooking facility was in close proximity to the air field as well as the air defense artillery, and artillery batteries.  He contends he was not provided ear protection in service.  He stated he has experienced tinnitus ever since his exposure to acoustic trauma in service.  He elaborated in his October 2009 notice of disagreement, stating he has had hearing trouble since discharge from service.  He noted he took two hearing test within the last year or so and was told he needed hearing aids.  He further noted in a March 2013 statement that his hearing loss began in Vietnam and slowly got worse over the years.  When he left the army, his hearing was not checked.  

Prior to November 1, 1967, service department audiometric test results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison in this decision, for service department audiometric results through October 31, 1967, the ASA standards have been converted to ISO-ANSI standards. 

The Veteran's service treatment records indicate that audiometric testing was conducted on an enlistment examination in April 1966.  As this evaluation was conducted prior to October 1967, the Board has converted the ASA units to ISO-ANSI units.  The Veteran's reported puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
4000
RIGHT
20 (5) 
15 (5)
15 (5)
10 (5)
LEFT
20 (5)
15(5)
15 (5)
10 (5)

These units do not indicate the Veteran had hearing loss in either ear for VA purposes.  Although this examination did not include testing the Veteran's puretone thresholds at 3000 Hz for either ear, thus was incomplete, the Boards finds that the Veteran's March 2013 statement does not contradict the April 1966 entrance examination report, as the Veteran clearly stated in March 2013 that his hearing loss started in Vietnam and it slowly got worse over the years.  

Service treatment records reflect the Veteran complained of jaw pain, an upper respiratory infection, ureteral discharge and a burning sensation, and was hospitalized for a urological condition.  A June 1966 treatment record noted the Veteran's ears were clear.  On the Veteran's January 1968 separation report of medical history, he noted complaints of eye trouble, chronic colds, knee problems, back pain, a venereal disease, excessive drinking, periods of unconsciousness, and a tumor, growth, cyst, or cancer.  He did not report having and never having ear trouble, running ears, ringing in his ears, or hearing loss.  It was noted his medical history was reviewed and determined to be of no clinical significance.  

The Veteran's January 1968 separation examination noted the Veteran's ears were normal.  Reported puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
4000
RIGHT
0
0
0
10
LEFT
5
0
0
10

The record reflects no treatment for hearing loss until May 2009.  At this time, the Veteran reported hearing loss for a few years, but no current hearing problems at a VA treatment appointment.  A September 2009 VA treatment record noted hearing aids were being ordered for the Veteran.  

The Veteran was afforded a VA audiological examination in November 2012.  The Veteran denied a family history of hearing loss, ear infections, ear surgery, or dizziness.  He stated he was exposed to noise from aircrafts while in service.  He was a cook, but worked near an air field.  He further denied any significant post-military noise exposure.  The Veteran's reported puretone thresholds, in decibels, were as follows:



HERTZ




500
1000
2000
3000
4000
RIGHT
10
10
15
45
55
LEFT
10
10
20
50
60

Speech discrimination was 94 percent in the right ear and 92 percent in the left ear.  The examiner opined that the Veteran had sensorineural hearing loss in the frequency range of 500-4000 Hz in both ears.  The examiner noted the Veteran's case file was not reviewed and the examiner could not give a medical opinion regarding etiology without resorting to speculation.  

The examiner further noted the Veteran reported tinnitus, stating the onset was three to four years ago.  Additionally the Veteran reported "no opinion as to etiology."  The Veteran further reported his tinnitus does not impact his ordinary conditions of daily life.  He hears a mild buzzing for up to five minutes in his left ear once every six weeks.  It was also noted that the Veteran's case file was not reviewed and the examiner could not give a medical opinion regarding etiology without resorting to speculation.  

The January 2013 VA medical opinion stated the Veteran's case file had been reviewed.  The examiner opined that that the Veteran had normal hearing at separation and it is less likely than not that hearing loss is related to military noise exposure.  The examiner further opined that the Veteran's tinnitus began about three to four years ago and research does not support a delay of onset of tinnitus to 40 years post-military exposure, thus, it is less likely than not that tinnitus is related to military service.   

An August 2014 VA medical opinion from the same examiner as the January 2013 VA medical opinion noted audiometric data indicated the Veteran had normal hearing bilaterally at entrance and at separation from service.  It is commonly accepted that variations of pure tone responses do not always reflect changes in hearing, which is true for this Veteran.  Variations in testing can also be consistent with the human's auditory inability to maintain a loudness reference, patient attention factors, environmental room noise, and equipment issues.  Therefore, minimal pure tone differences when comparing entry and exit hearing tests do not always reflect hearing loss, as evident by this Veteran.  Also, research does not support the concept of delayed onset of hearing loss once the exposure is over and thresholds are recorded as normal.  The examiner again opined it is less likely than not that hearing loss is related to military noise exposure.  

Regarding tinnitus, the August 2014 VA medical opinion noted the onset of the Veteran's tinnitus described in 2012 as three to four years ago, would have been around 2009-2010.  Research does not support a delay of onset of tinnitus to 40 years post-military exposure.  There was no acoustic damage from service.  The file was negative for complaints of tinnitus.  The examiner again opined that it is less likely than not that tinnitus is related to military service.  

In view of the evidence as a whole, service connection for bilateral hearing loss and tinnitus is not warranted.  

For the claim of bilateral hearing loss, initially, the record does not reflect that sensorineural bilateral hearing loss manifested to a level of 10 percent or more within a year of the Veteran's discharge from service; thus, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309 for chronic diseases are not applicable. 

Although the Veteran asserts that his hearing loss began in service, the Board does not find him creditable.  The fact that the Veteran never reported any hearing loss in service, while complaining of jaw pain, an upper respiratory infection, ureteral discharge and a burning sensation, and specifically denied hearing loss in the January 1968 examination report weigh against the credibility of his assertions.  

Furthermore, although the Veteran contends his hearing loss began in service, the Board finds the August 2014 VA medical opinion to be of greater probative weight.  The VA examiner's opinion was based on an accurate factual premise of the Veteran's history.  The examiner reviewed the entire claims file and specifically based her opinions on the documented evidence therein.  Also, the examiner provided a clear and persuasive rationale for her opinions, based on documented audiological records during the Veteran's period of service, and the Veteran's own reported history.  

The Board acknowledges that under Hensley service connection for a hearing loss is not precluded when the Veteran first met VA's definition of disability after service.  However, such a precedent does not overrule scientific evidence interpreted by the August 2014 VA examiner.  Moreover, the first post-service medical record relating to the Veteran's hearing loss was not until 2009, over 41 years after the Veteran left service.  A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis, which weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In regard to the Veteran's claim for tinnitus, although the Veteran asserted in his June 2008 claim that he has experienced tinnitus ever since his exposure to acoustic trauma in service, the Board does not find him creditable.  During his November 2012 VA examination, the Veteran reported his tinnitus began three to four year ago and he had no opinion as to etiology.  In weighing credibility, the Board may consider factors such as interest, bias, inconsistent statements, internal inconsistency, and consistency with other evidence of record.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  Due to the Veteran's inconsistent statements regarding the onset of tinnitus, the Board does not find him credible to report his tinnitus began in service or within a year of discharge from service; thus, the presumptive service connection provisions of 38 C.F.R. §§ 3.307 and 3.309 for chronic diseases are not applicable. 

Furthermore, the Board finds the August 2014 VA medical opinion to be of great probative weight.  The VA examiner's opinion was based on an accurate factual premise of the Veteran's history.  The examiner reviewed the entire claims file and specifically based her opinions on the documented evidence therein.  Also, the examiner provided a clear and persuasive rationale for her opinions, based on documented audiological records during the Veteran's period of service and the Veteran's own reported history of having an onset of tinnitus around 2009-2010.  

As the Veteran's bilateral hearing loss and tinnitus was not found to have begun in service, is the result of in-service noise exposure, or is otherwise related to service, service connection for bilateral hearing loss and tinnitus must be denied.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.



ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.  




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


